Broyles, C. J.
1. “Where the statement of a defendant in a criminal case is in direct conflict with the testimony of the State’s witnesses, and the statment, if true, demands his acquittal, it is reversible error for the court, even in the absence of a written request, to fail to instruct the jury that they may believe the statement in preference to the sworn testimony in the case.” Bullard v. State, 31 Ga. App. 559 (121 S. E. 130), and cit.
2. Under the above-stated ruling and the facts of the instant case, the failure of the court to instruct the jury that they could believe the statement of the accused in preference to the sworn testimony in the case requires a new trial.

Judgment reversed.


Luke and Bloodivorlh, JJ., eoneur.